Citation Nr: 0426644	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back injury with 
spondylolisthesis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a low 
back injury with spondylolisthesis.  

In August 2004, the representative's motion to advance the 
case on the Board's docket was granted.  

The now reopened claim of service connection for a low back 
injury with spondylolisthesis is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an August 1958 rating decision, the RO denied the 
veteran's original claim of service connection for a low back 
injury with spondylolisthesis.  

2.  In February 1999, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's previously denied claim of service connection for a 
low back injury with spondylolisthesis.  

3.  The additional evidence received since the February 1999 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
February 1999 decision to reopen the claim of service 
connection for a low back injury with spondylolisthesis.  
38 U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001), 20.1100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a low back injury with 
spondylolisthesis.  

In light of the favorable action taken herein below, further 
discussion of VCAA is not required at this time.  



II.	New and Material Evidence

The veteran is seeking service connection for a low back 
injury with spondylolisthesis.  He essentially asserts that 
he suffered a low back injury as the result of slipping while 
lifting crossties and heavy poles in service.  

The record reflects that in August 1958 the RO denied the 
veteran's original claim of service connection for a low back 
injury with spondylolisthesis.  That decision was not 
appealed within one year and became final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).  

The Board notes that the veteran appealed his claim a number 
of times, and was denied reopening.  In a March 1994 rating 
decision, the Board reopened and denied the claim of service 
connection for a low back injury with spondylolisthesis.  

In February 1999, the Board most recently determined that new 
and material evidence had not been received to reopen the 
veteran's claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

In March 2002, the veteran submitted a statement indicating 
that he wished to appeal the February 1999 rating decision.  
Since the filing in March 2002, the veteran has submitted 
various private medical records to include those dated in 
August 2000, April 2002 and May 2002.  These private medical 
reports contain diagnoses of the veteran's severe 
degenerative joint disorder in the lumbosacral spine and 
Grade 1 spondylolisthesis of L5 on S1.  

Significantly, the Board notes the submission of a May 2003 
lay opinion provided by a friend, who attests to the 
veteran's post-service low back condition.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a low back injury with spondylolisthesis.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back injury with 
spondylolisthesis, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As discussed, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-475 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  

In particular, under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
the VA will also include making reasonable efforts to obtain 
relevant records (including private records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  

Therefore, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary prior to de 
novo consideration by the RO.  

The RO should undertake appropriate action in order to obtain 
the veteran's most recent VA and private treatment records 
are obtained and associated with the claims folder.  In 
addition, the RO must inform the veteran that he must submit 
competent evidence to support his lay assertions that he has 
acquired back disability due to disease or injury in service.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7) have 
been completed.  In particular, the RO 
should advise the appellant of the 
information and/or evidence needed to 
substantiate a claim of service 
connection.  In particular, the RO should 
be informed that he should competent 
evidence to show that he has current low 
back disability due to disease or injury 
in service.  The RO should also advise 
the veteran as to his and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the appellant, and 
which portion should be provided by VA.  
The RO should also advise him that he 
should submit or identify any evidence 
that he believes to be relevant to his 
claim.  The RO is free to undertake any 
evidentiary development deemed necessary 
in order to fully comply with the VCAA.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses of any 
additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his claimed low back 
condition.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  Following the completion of the 
requested action and any other indicated 
development, the RO should undertake to 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



